Campbell, J.,
delivered the opinion of the court.
The “laborer” whose wages to the amount of one hundred dollars are exempt from garnishment by § 1244 of the code is “ one who subsists by physical toil in distinction from one who subsists by professional skill.” Where physical toil is the main ingredient of services rendered, although directed and made more *644valuable by skill, the person performing them is a laborer within the meaning of the statute. The appellant is shown by the record to have been a laborer, engaged as a clerk in a store, and the wages earned by him as such laborer are exempt from garnishment. Weymouth v. Sanborn, 43 New Hamp. 171; Caraker v. Matthews, 25 Ga. 571; Pa. Coal Co. v. Costello, 33 Pa. St. 241. The statute denies to creditors the fruits of one’s manual toil not exceeding one hundred dollars that this compensation for labor may go to supply the wants of himself and family. Smith v. Brooke, 49 Pa. St. 147.

Reversed, and judgment here discharging the garnishees with costs.